Filing Case 0:20-cv-61912-DPG Document 14-6 Entered on FLSD Docket 10/09/2020 Page 1 of 2
       # 113192434   E-Filed 09/10/2020 09:23:28 PM
                                                                                 Exhibit 6


                         IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                               IN AND FOR BROWARD COUNTY, FLORIDA

           CASE NO. CACE20007120       DIVISION 14   JUDGE Carlos A Rodriguez

      Larry Klayman
      Plaintiff(s) / Petitioner(s)
      v.
      Free Speech Systems LLC, et al
      Defendant(s) / Respondent(s)
      ____________________________/

        ORDER GRANTING MOTION AGREED MOTION FOR EXTENSION OF TIME
            FOR DEFENDANT DAVID JONES TO RESPOND TO COMPLAINT

           This cause came before this Court on the Defendant, David Jones’ Agreed Motion for

      Extension of Time for Defendant David Jones to Respond to Complaint. The Court being fully

      advised in the premises, it is hereby:

                 ORDERED AND ADJUDGED that Defendant David Jones’ Motion is hereby

      GRANTED. Defendant David Jones shall file his response to the Complaint no later than

      October 9, 2020.

      DONE and ORDERED in Chambers, at Broward County, Florida on 09-10-2020.


                                                              CACE20007120 09-10-2020 4:29 PM
                                                         Hon. Carlos A Rodriguez
                                                             CIRCUIT JUDGE
                                                       Electronically Signed by Carlos A Rodriguez
      Copies Furnished To:
      David S Wachen , E-mail : david@wachenlaw.com
      Larry E. Klayman , E-mail : oliver.peerfw@gmail.com
      Larry E. Klayman , E-mail : daj142182@gmail.com
      Larry E. Klayman , E-mail : leklayman@gmail.com
      Larry Klayman , Address : 7050 W Palmetto Park RD Boca Raton, FL 33433
      Walter Jay Tache , E-mail : service@tachebronis.com
Case 0:20-cv-61912-DPG Document 14-6 Entered on FLSD Docket 10/09/2020 Page 2 of 2
                                                             CaseNo: CACE20007120
                                                             Page 2 of 2




Walter Jay Tache , E-mail : wtache@tachebronis.com
